          Case: 1:21-cr-00039 Document #: 1 Filed: 01/21/21 Page 1 of 2 PageID #:1


    FIL ED                  MP
      1/2021
      1/2
              . BRUTO    N
   THOMA.SDGIS T R IC T COURT   UNITED STATES DISTRICT COURT
CLERK, U .S
                                NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIl‐ ISIttN
                                                               1:21-cr-00039
       UNITED STATES OF AR/1ERICA                              Judge Martha M. Pacold
                                                       No.     Magistrate Judge Jeffrey Cole
                V.


                                                       Vi01atiOn:Title 21,United States
       DIONICIO GUTIERREZ                              Code,Section 841(a)(1)


             The UNITED STATES ATTORNEY charges:

             On or about March 2, 2016, at Kankakee, in the Northern District of Illinois,

      Eastern Division, and elsewhere,

                                       DIONICIO GUTIERREZ,

      defendant herein, did knowingly and intentionally possess with intent to distribute

      and distribute a controlled substance, namely, 5 kilograms or more of a mixture and

      substance containing      a   detectable amount of cocaine,   a Schedule II   Controlled

      Substance;

             In violation of Title 21, United States Code, Section 841(aX1).
    Case: 1:21-cr-00039 Document #: 1 Filed: 01/21/21 Page 2 of 2 PageID #:2




                            FORFEITURE ALLEGATION

      The UNITED STATES ATTORNEY further alleges:

       1.    Upon conviction of an offense in violation of Title 21, United States Code,

Section 841, as set forth   in this information, defendant shall forfeit to the United
States of America any property which constitutes and            is derived from   proceeds

obtained, directly and indirectly, as a result of the offense; and any property used,

and intended to be used, in any manner and part, to commit and facilitate commission

of the offense, as provided in Title 21, United States Code, Sections 853(a).

      2.     The property to be forfeited includes, but is not limited to a gold

Kenworth tractor truck, bearing vehicle identification number
lXKADB9X43J703804.

      3.     If any of the property     described above, as a result of any act or omission

by defendant: cannot be located upon the exercise of due diligence; has               been

transferred or sold to, or deposited with, a third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty, the

United States of America shall be entitled to forfeiture of substitute property,        as

provided in Title 21, United States Code, Section 853(p).




 ERIKA⊂ SICSILA 3露 端」
                    T早 よ    [:ξ   :lF

                       ̀脱
Signed by Erika Csicsila on behalf Ofthe
UNITED STATES ATTORNEY
